                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

DANIEL PATRICK SHEEHAN,                    :   CIVIL NO. 1:18-CV-1748
                                           :
             Petitioner                    :   (Chief Judge Conner)
                                           :
      v.                                   :
                                           :
WARDEN CATRICIA L. HOWARD,                 :
                                           :
             Respondent                    :

                                       ORDER

      AND NOW, this 31st day of May, 2019, upon consideration of petitioner’s

motion (Doc. 15) summary judgment, and the court finding that petitioner’s motion

is inappropriate and unnecessary in a habeas proceeding, because, under the

Federal Rules of Civil Procedure, the procedure the court should follow when

entertaining an application for a writ of habeas corpus under 28 U.S.C. § 2241

begins with the issuance of a service order, followed by the filing of a response by

the person having custody of the petitioner, the filing of a reply by the petitioner,

then a hearing, if deemed necessary by the court, and a decision, see 28 U.S.C. §

2243; see, e.g., Cool v. Pennsylvania, 2008 WL 2858310 (M.D. Pa. 2008) (finding that a

motion for summary judgment is inappropriate in a section 2254 habeas action);

Atkins v. United States, 1990 WL 126196, *3 (D.N.J. 1990) (“the habeas corpus
statute seems to treat the petition itself as the equivalent of a petitioner-initiated

summary judgment motion”) (citing 1 J. Liebman, Federal Habeas Corpus Practice

and Procedure § 17.3 (1988)), it is hereby ORDERED that the motion (Doc. 15) is

DENIED.



                                         /S/ CHRISTOPHER C. CONNER
                                         Christopher C. Conner, Chief Judge
                                         United States District Court
                                         Middle District of Pennsylvania
